IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SANINNAH DIVISION

ALBERT PURVIS,
Plaintiff,
CASE NO. CV417-le

V.

CERES MARINE TERMINALS, INC.,

V~_,~_/~_,vv-_,-_,VV`_/-_,~_/~._/~_/~_/
-s--.

r~:

\'_.§'_}

Intervenor, <w§£ §§

wl fig

and ;"_1"¢\ .-.°
ri 2

MAERSK LINE A/S, i§f 33
51 “`

y ma

Defendant. ' "

3

 

O R D E R

Before the Court are Defendant Maersk Line A/S
(“Defendant Maersk”)'$ Motion to Strike Undeclared Medical
Expert T@Stimony and Partial Motion for Summary Judgment
(DOC. 45) and Motion for Summary Judgment (Doc. 46). For the
following reasons, Defendant'$ Motion for Summary Jqument
(Doc. 46) is GRANTED. AS a result, Def@ndant’e Motion to
Strike Undeclared Medical Expert Testimony and Partial
Motion for Summary Judgment (DOC. 45) is DISMISSED AS MDOT.

The Clerk of Court is DIRECTED to close this case.

 

BACKGROUND

This case arises from an injury Plaintiff Albert Purvis
sustained while employed as a longshoreman. On December 30,
2015, Plaintiff and his crew of longshoreman were unloading
cargo from the M/V Anna Maersk (the “Vessel”). (Doc. 48 at
I l.) The Vessel is owned by Defendant Maersk. (Doc. 53 at
2.) Plaintiff, a senior leader within his union, gave his
crew the safety briefing on that day and was working as a
lasher-a part of a cargo unloading crew. (Ld; at II 2-3.)
Prior to December 30, 2015, Plaintiff had worked on the
Vessel at least ten times in the past. (l§; at I 4.)
Plaintiff was injured when he traversed through a nmnhole
and the hatch cover of the manhole struck his head.l (ld; at
I ll.} The Captain of the Vessel, Roy Whelan, testified that
hatch covers generally operate as follows:

A. Generally speaking we climb up the
ladder, the lid would be closed
above us. We push it up. And then
you click onto the retaining
lever. And we would, l would
personally then just engage it
just to make sure it's not going
to, give ii; a pull before ll came
through.

 

1 The parties sometimes refer to this as a nmnhole cover,
hatch cover, or a booby hatch cover. The Court refers to it
as a hatch cover.

Q. Is the retaining lever also known
as a safety lock pin?

A Yes.

Q. It is also known as a latch?

A Yes.

(ld; at I 5.) Manholes are used to climb between levels of a
vessel and Plaintiff has used the hatch covers of the
manholes as well as the latching n@chanism nmltiple times
before. (Ld; at T 6.) Plaintiff also admits that he knows
what a hatch cover looks like when they are latched and when
they are not. (ld; at T 7.) Plaintiff also admits that he
knows to close the latch of a hatch cover and secure it.
(Doc. 48 at § 7.) Plaintiff admits that he did not visually
inspect the hatch cover before going through it. (ld; at
I 20.)

On the day of his accident, Plaintiff climbed up
through a manhole once, worked on the upper levelr and then
climbed back down through the manhole to retrieve a tool.
(Doc. 48 at I 9; Doc. 53, Attach. 4 at T 9.) Plaintiff then
began traveling back up towards the manhole and was struck
in the head by the hatch cover on his second trip up the
ladder and third time through the manhole. (Doc. 48 at L ll;
Doc. 53, Attach. 4 at L ll.) The blow resulted in Plaintiff

falling to the platform below. (Doc. 53 at 3.) Other than

Plaintiff, no one witnessed his fall. (§§; at 4.) Plaintiff
claims that, as a result of this incident, he suffered
spinal cord compression in his neck which required a multi-
level cervical discectomy and fusion surgery. (ld;)
Additionally, due to his injuries, Plaintiff was unable to
work for a year. {§§;)

In its Motion for Summary Judgment (Doc. 46), Defendant
maintains that it did not breach any duty owed to Plaintiff.
First, Defendant argues that it did not violate the duty to
turnover a reasonably safe ship because the alleged defect
that injured Plaintiff, the open and unlatched hatch cover,
was open and obvious. (Doc. 46 at 15.) Defendant also argues
that it did not breach the active control duty because there
is no evidence that its crew members exercised control over
the longshoremen's work. (Doc. 46 at 13-14.) Finally,
Defendant contends that there was no duty to intervene
because none of its crewmembers were present or observing
Plaintiff’s performance of his work. (Doc. 46 at l4-15.)

Plaintiff, however, argues that the turnover duty was
violated because (l) the subject hatch was defective, or (2)

even if the latch was not defective, Defendant's crew

members “must have” opened the hatch cover and left it
unlatched and thereby created an unreasonable hazard. (Doc.
53 at 9-12.) Plaintiff does not offer any arguments that
Defendant breached the active control duty. Plaintiff does,
however, maintain that Defendant had a duty to intervene in
that Defendant had a duty to close the hatch cover, ensure
that the hatch cover latch was engaged and secure, or
replace the hatch. (Doc. 53 at l2.)

In its Motion to Strike Undeclared Medical Expert
Testimony and Partial Motion for Summary Judgment, Defendant
argues that it is entitled to summary judgment on any
medical expenses Plaintiff claims as damages beyond his
immediate, short-term treatment including, but not limited
to, a spinal surgery that Plaintiff underwent. (Doc. 45 at
2.) Defendant also requests that this Court strike any
medical experts proffered by Plaintiff because Plaintiff did
not declare any medical experts either by the court set
deadline of February 28, 2018 or by the time Defendant filed
its motion on August l?, 2018. (ld;) Because this Court

grants Defendant’s Motion for Summary Judgment (Doc. 46),

the Court does not address Defendant's motion to strike and
partial motion for summary judgment.
ANALYSIS

I. SUMMARY JUDGMENT STANDARD

 

Summary judgment shall be rendered “if the pleadings,
depositions, answers to interrogatories, and admissions on
file, together with the affidavits, if any, show that there
is no genuine issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.”
Fed. R. Civ. P. 56(c). The “purpose of summary judgment is
to ‘pierce the pleadings and to assess the proof in order to
see whether there is a genuine need for trial.’ ” Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 4?5 U.S. 5?4, 587

 

(1986) (quoting Fed. R. Civ. P. 56 advisory committee
notes). Summary judgment is appropriate when the nonmovant
“fails to make a showing sufficient to establish the
existence of an element essential to that partfs case, and
on which that party will bear the burden of proof at trial."

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The

 

substantive law governing the action determines whether an

element is essential. DeLongj Equip. Co. v. Wash. Mills

 

Abrasive Co., 887 F.2d 1499, 1505 (llth Cir. 1989).

As the Supreme Court explained:

[A] party seeking summary judgment always bears
the initial responsibility of informing the
district court of the basis for its motion, and
identifying those portions of the pleadings,

depositions, answers to interrogatories, and
admissions on file, together with the
affidavits, if any, which it believes

demonstrate the absence of a genuine issue of
material fact.

Celotex, 477 U.S. at 323. The burden then shifts to the
nonmovant to establish, by going beyond the pleadings, that
there is a genuine issue as to facts material to the

nonmovants case. Clark v. Coats & Clark, Inc., 929 F.2d 604,

 

608 (llth Cir. 1991). The Court must review the evidence and
all reasonable factual inferences arising from it in the
light most favorable to the nonmovant. Matsushita, 475 U.S.
at 587-88. However, the nonmoving party “must do more than
simply show that there is some metaphysical doubt as to the
material facts.” ld; at 586. A mere “scintilla” of evidence,
or simply conclusory allegations, will not suffice. §eeL

e.g., Tidwell v. Carter Prods., l35 F.Bd l422, 1425 (llth

 

Cir. 1998). Nevertheless, where a reasonable fact finder may
“draw more than one inference from the facts, and that

inference creates a genuine issue of material fact, then the

Court should refuse to grant summary judgment.” Barfield v.
Brierton, 883 F.Zd 923, 933-34 (llth Cir. 1989).

II. DEFENDANT'S MOTION FOR SUMMARY JUDGMENT

 

A. Liability Under The Longshore And Harbor Workers’
Compensation Act

Section 905(b) of the Longshore and Harbor Workers'
Compensation Act (“LHWCA”), 33 U.S.C. §§ 901-950 authorizes
suits by Longshoremen injured due to the negligence of a
shipowner or charterer. The Supreme Court, however, has
significantly narrowed the duties a shipowner or charterer
owes to longshoremen under the LHWCAJ First, “a shipowner
must turn over the ship and its equipment in. a condition
that permits a stevedore to do its work with reasonable
safety, and must warn the stevedore of any hidden dangers of

which it knows or should know.” Roach v. M/V Agua Grace, 857

 

F.2d 1575, 1581 (llth Cir. 1988) (citing Scindia Steam

Navigation Co. v. De Los Santos, 451 U.S. 156, 166-67

(1981)). Second, there is generally no duty to supervise the
stevedore during cargo loading, “ ‘absent contract
provisions, positive law, or custom to the contrary.' " Id.

(guoting Scindia, 451 U.S. at 172). In this respect, the

shipowner or charterer is permitted to “rely on the

stevedore to perform. its work with reasonable care.” 1§;
(citing Scindia, 451 U.S. at 172). Once cargo loading is
underway, however, the shipowner or charterer may be liable
if it “actively involves itself in the cargo operations and
negligently injures a longshoreman or if it fails to
exercise due care to avoid exposing longshoremen to harm
from hazards they may encounter in areas, or from equipment,
under the active control of the vessel during the
stevedoring operation.” Scindia, 451 U.S. at 167. Lastly,
the shipowner has a duty to intervene only when it becomes
aware that the ship or its equipment poses a danger to the
stevedore, and that the stevedore is acting unreasonably to
protect the longshoremen. §Qagh, 857 F.2d at 1581 (citing
Scindia, 451 U.S. at 178).
1. Turnover Duty
With respect to the turnover duty, a shipowner is

required to

“exercise ordinary care under the
circumstances” to turn over the ship
and its equipment and appliances “in
such condition that an expert and
experienced stevedoring contractor,
mindful of the dangers he should
reasonably expect to encounter, arising
from the hazards of the ship's service
or otherwise, will be able by the

exercise of ordinary care” to carry on
cargo operations “with reasonable
safety to persons and property.”

Howlett v. Birkdale Shipping CO., S.A., 512 U.S. 92, 98, 114

 

S. Ct. 2057, 2063, 129 L. Ed. 2d 78 (1994) (quOting Fed.

Marine Terminals, lnc. v. Burnside Shipping Co., 394 U.S.

 

404, 416 n.18 (1969)). In its motion, Defendant contends
that it did not violate the duty to turnover a reasonably
safe ship and argues that the condition that injured
Plaintiff, the open and unlatched hatch cover, was open and
obvious. (Doc. 46 at 15.} Plaintiff, however, contends that
Defendant breached the turnover duty because the subject
hatch was defective, or, even if the latch was not
defective, Defendant’s crew members “must have” opened the
hatch cover and left it unlatched and thereby created an
unreasonable hazard. (Doc. 53 at 9~12.)

First, in regards to the hatch cover being defective,
Defendant argues that there is no evidence in the record
that the hatch cover was defective and cites to Plaintiff's
own deposition in which Plaintiff stated that he did not see
any defect with the hatch cover or the latching mechanism,

the lack of any records reporting a defect with the hatch

10

cover, and the lack of any expert testimony regarding a
defect. (Doc. 46 at 18.} Defendant also cites to the
deposition testimony of its marine surveyor expert, Decatur
Austin, who inspected the hatch cover and testified that the
hatch cover was in good working order and the deposition
testimony of the Vessel's captain, Roy Whelan, who testified
that his crew members investigated the hatch cover the day
after the accident and found it to be in good working order.
cL)

Plaintiff claims that the subject hatch cover is on
the offshore side of the Vessel, not the inshore side, and
was not the one that was investigated by the Vessel's crew
and examined by Mr. Austin. (Doc. 53 at 6-7.} Essentially,
Plaintiff maintains that the subject hatch cover that
Defendant’s motion is premised on is the wrong hatch cover
and that the actual hatch cover that injured Plaintiff,
which was on the offshore side of the Vessel, was defective.
(ld;) In support of this contention, Plaintiff only cites to
two arguable pieces of evidence: a video that he and his

counsel, Samuel Mikell, took on June 5, 2018 when the pair

boarded the Vessel to inspect the hatch cover and

ll

Plaintiff's deposition in which he testified that
“something” must have been wrong with the hatch cover
because it injured him. (ld; at 5-6.)

First, despite Plaintiff's contention otherwise, the
video does not create a genuine issue of material fact that
the hatch cover was defective when it injured Plaintiff.
Plaintiff testified in a later filed affidavit that the
hatch in the video is the subject hatch that injured him.
(Doc. 59, Attach. 1 at l.) The video (Doc. 52) depicts Mr.
Mikell touching and manipulating the hatch cover latch and
then raising an adjacent yellow inetal bar and letting it
fall. Mr. Mikell raises the adjacent yellow metal bar and
lets it fall twice without the hatch cover falling or
moving. Mr. Mikell then manipulates the hatch cover latch a
second time and raises the yellow metal bar and lets it fall
which causes the hatch cover to fall. Plaintiff summarizes
the video as follows:

The potential faultiness of any
particular latch is consistent with a
short video taken during Plaintiff's
counsel Sam Mikell's inspection of the

exact hatch cover which Mr. Purvis
testified fell on his head. As one can
see, the video shows Mr. Mikell

manipulating the hatch cover. At the
end of the video, from 00:17 to 00:24,

12

Mr. Mikell engages the latch such that
the hatch cover is standing upright.
Thenr however, to test the integrity of
the latch, Mr. Mikell slightly lifts
the adjacent metal bar and lets it back
down, causing the latch to disengager
and the hatch cover to fall. Thus, a
slight vibration near the hatch cover
caused the latch to fail and the hatch
cover to fall, just as it did on. Mr.
Purvis' head.

(ld. at 5 (internal citations omitted).)

Defendant objected to the video’s admissibility on the

grounds that the video (1) is not authenticated; (2) is not
reliable; (3) is not filmed by an expert; (4) is not
discussed by an expert; (5) is not vetted under Daubert; (6)

is not filmed in the same conditions as the incident; (7}
does not show the manhole cover at issue; (8) employs no
scientific methodology; and (9) asks Plaintiff's lawyer to
impermissibly serve as a witness. (Doc. 57 at 9.} After
Defendant challenged the admissibility, Plaintiff’s counsel
filed Plaintiff’s affidavit in which he testified that he
and Samuel Mikell “boarded the M/V ANNA MAERSK to inspect
the hatch cover that fell and hit me in the face.” (Doc. 59,
Attach. 1 at 1.} He also testified that he had previously

used smart phones to record videos and that the video had

13

not been altered between the time it was recorded and the
time it was filed into the record. (ld; at 2.)

However, even assuming, without deciding, that the
video is admissible,2 Plaintiff has still failed to establish
the presence of a genuine issue of material fact. Viewing
the facts in the light most favorable to Plaintiff,
Plaintiff has not produced evidence that the hatch cover was
defective at the time of his injury. Plaintiff was injured
on December 30, 2015 (Doc. 53 at 2) and the video was taken
on June 5, 2018 (Doc. 59, Attach. 1 at 1). While Plaintiff
testified in his affidavit that the hatch recorded was the
subject hatch that hit him, Plaintiff does not state that
the hatch was in the same or similar condition that he
encountered nearly three years prior. Furtherr from the
record, it appears that Plaintiff is unable to testify as

such because Plaintiff unequivocally stated that he did not

 

2 The Court has serious reservations about the admissibility
of the video submitted by Plaintiff. Plaintiff claims that
the video shows the defective nature of the hatch but there
is no accompanying testimony to explain what is occurring in
the video-e.g. why the hatch cover fell on the third attempt
but not the first two, how the hatch cover would operate
absent the defect, or even what the defect is. The person
who performed the examination and could possibly answer
these questions is Plaintiff's attorney, who is not an
expert or knowledgeable in ship hatch covers.

14

observe the hatch cover. Plaintiff admits that he did not
visually inspect the hatch cover. (Doc. 48 at L 20; Doc. 53,
Attach. 4 at f 20.) When asked whether one could look at a
hatch cover and tell if the locking pin is down,r he
testified that “l mean, you, you could. I mean, that
particular day l didn’t look at that.” (Doc. 46, Attach. l
at 14.} He also testified the following:

Q. Okay. You're not contending that
the latch-the locking pin was down
and somehow malfunctioned, are
you? Or do you know?

A. l don't know if it was up or down.

Q. Okay.

A. All l know is it fell when l came
up.

(ld; at 16.) Even accepting as true that the subject hatch
cover that injured Plaintiff is the one depicted in the
video, Plaintiff has not shown that the allegedly defective
hatch cover in the video was in that condition7 when he
encountered it in 2015. lt could have become defective in
the nearly three intervening years.

Plaintiff, however, contends that he did testify that
the hatch cover was not working properly-Plaintiff cites to
“if [the hatch cover] was

his own deposition where he stated

locked it shouldn't have hit me in the face.” (Doc. 53 at ll

15

(quoting Purvis Dep. at 36:7-8).) However, this is pure
speculation. During Plaintiff’s deposition, the following
exchange demonstrates that Plaintiff did not see any defect:

Q. Did, did you see anything wrong
with the hatch cover on, on the
ship at issue, the incident?

A. l didn’t see anything wrong with
it. l didn't See anything wrong
with it. But I mean, if it was
locked it shouldn’t have hit me in
the face.

(Doc. 46, Attach. 1 at 10.) As previously discussed,
Plaintiff admits elsewhere in his deposition that he did not
look at or check the latch. (Doc. 46, Attach. 1 at 14.)
Simply put, the only evidence Plaintiff advances that the
hatch cover was defective is the video filmed by Plaintiff
and his counsel and Plaintiff’s speculation that something
must have been wrong with the hatch cover. Plaintiff cites
to no records or other testimony that demonstrate the
defectiveness of the hatch cover. This is insufficient to
withstand Defendant's motion for summary judgment. Ellis v.
England, 432 F.3d 1321, 1327 (llth Cir. 2005) (“[M]ere
conclusions and unsupported factual allegations, as well as

affidavits based, in part, upon information and belief,

16

rather than personal knowledge, are insufficient to
withstand a motion for summary judgment.”).

Plaintiff also argues that Defendant’s crew members had
constructive knowledge of the defective latch because the
Defendant’s Safety Area Inspection reports reported
defective latches on a regular basis. (Doc. 53 at 10.) Thus,
according to Plaintiffr “even if no Maersk crew member
reported the defect with this specific latch, the regularity
of problems with hatch cover latches generally gave
constructive notice Of the defect.” (ld;) “Absent actual
knowledge of a tmzard, then, the duty to warn may attach
only if the exercise of reasonable care would place upon the
shipowner an obligation to inspect for, or discover, the
hazard's existence.” Howlett, 512 U.S. at lOO, 114 S. Ct. at
2064. However, for the reasons addressed above, Plaintiff
has not provided any evidence that the hatch cover was
defective on the night of Plaintiff’s injury and, thus,
there can be no duty to warn of a danger that Plaintiff
cannot show existed at the time of injury.

Plaintiff also argues that, even if the latch was not

defective, Defendant nevertheless violated the turnover duty

17

because Defendant’s crew members “must have” opened the
hatch cover, left it unlatched and thereby created an
unreasonable hazard. (Doc. 53 at 11-12.) This argument
fails. First, Plaintiff presents no evidence that it was
Defendant’s crew that first opened the hatch. (Doc. 46,
Attach. 1 at 36.) Second, it is well established that the
turnover duty “attaches only to latent hazards, defined in
this context as hazards that would be neither obvious to nor
anticipated by a competent stevedore in the ordinary course
of cargo operations.” Howlett, 512 U.S. at 99, 114 S. Ct. at
2064. Plaintiff testified that a person could see if the
locking pin was down on a hatch cover if it was visually
inspected (Doc. 46, Attach. 1 at 14), that he has had issues
in the past with hatch covers not working properly and
described some of the issues that he has encountered (ld; at
10), and that if the crew saw a latch that was not working
properly, he would sometimes get maintenance to fix it or he
would otherwise address the issue (L;). Accordingly, an
open and unlatched hatch cover is an open danger and a
competent stevedore is accustomed to traversing hatch covers

during the course of performing his duties. A shipowner only

18

has a duty to turn over the ship “ ‘in such condition that
an expert and experienced stevedoring contractor, mindful of
the dangers he should reasonably expect to encounter,
arising from the hazards of the ship's service or otherwise,
will be able by the exercise of ordinary care’ to carry on
cargo operations ‘with reasonable safety to persons and
property.' ” Howlett, 512 U.S. at 98, 114 S. Ct. at 2063
(quoting Fed. Marine Terminals, lnc. v. Burnside Shipping
§9;, 394 U.S. 404, 89 S. Ct. 1144, 22 L.Ed.2d 371 (1969)).
Plaintiff has not provided any evidence that an expert and
experienced stevedore could not, by the exercise of ordinary
care, carry on cargo operations due to an open and unlatched
hatch cover.

ln this case, there is no evidence in the record that
Defendant breached the turnover duty. As noted above,
Plaintiff must point to evidence establishing that an expert
and experienced stevedore would not be able, by the exercise
of reasonable case, to carry on its cargo operations with
reasonable safety to persons and property. Howlett, 512 U.S.
at 98, 114 S. Ct. at 2063. Plaintiff has failed to

demonstrate that there is a genuine issue of fact as to the

19

turnover duty. Accordingly, Defendant is entitled to summary
judgment with respect to Plaintiff’s claim based on a breach
of Defendant’s turnover duties.

2. Active Control Duty

 

With regards to the active control duty, Defendant
contends that this duty was not breached because there is no
evidence that its crew members exercised control over the
longshoremen’s work that would trigger the duty. (Doc. 46 at
13-14.) “A time charterer violates the active control duty
under Scindia if it ‘actively involves itself in the cargo
operations and negligently injures a longshoreman.’ ” Miller

v. Navalmar (UK) Ltd., 685 F. App'x 751, 755 (llth Cir.

 

2017) (quoting Scindia, 451 U.S. at 167, 101 S. Ct. at
1622). Plaintiff does not offer any arguments that Defendant
breached this duty. Accordingly, there is no genuine issue
of material fact regarding the active control duty.

3. Duty to Intervene

 

Defendant also argues that it did not have a duty to
intervene because none of its crewmembers were present or
observing Plaintiff’s performance of his work. (Doc. 46 at

14-15.) Plaintiff contends that Defendant breached the duty

20

to intervene because Defendant had ea duty tx) either close
the hatch cover, ensure that the hatch cover latch was
engaged and secure, or replace the hatch. (Doc. 53 at 12.)
Once in control of a vessel, the stevedore bears the
primary responsibility for the safety of the longshoremen.

Lampkin v. Liberia Athene Transp. Co., 823 F.2d 1497, 1501

 

(llth Cir. 1987). However, a shipowner “has a duty to
intervene and protect a longshoreman once cargo operations
have begun even if it is not actively involved in those
operations if ‘[the shipowner] becomes aware that the ship
or its gear poses a danger to the longshoremen and that the
stevedore is failing, unreasonably, to protect the
longshoremen.’ ” Miller, 685 F. App’x at 757 (quoting
Lampkin, 823 F.2d at 1501). Thus, “a shipowner only has ‘a
duty to intervene when it has actual knowledge of a
dangerous condition and actual knowledge that the stevedore,
in the exercise of obviously improvident judgment, has

failed to remedy it.' ” Id. (quoting Greenwood v. Societe

 

Francaise De, lll F.3d 1239, 1248 (5th Cir. 1997) (internal

citations omitted)).

21

Here, Plaintiff’s injury occurred after cargo
operations began (Doc. 46, Attach. 1 at 36) and Defendant
was not actively involved in the cargo operations (Doc. 48
at 6; Doc. 53, Attach. 4 at 4). Therefore, Plaintiff must
establish that Defendant had. both actual knowledge of the
defective hatch cover and had actual knowledge that the
stevedore, in the exercise of obviously improvident
judgment, failed to remedy it. Miller, 685 F. App’x at 757.
Plaintiff has provided no evidence that Defendant had actual
knowledge of a defective hatch cover and even appears to
admit in his response that Defendant was without actual
knowledge that the hatch cover in question was defective.
(Doc. 53 at 10 (“even if no Maersk crew member reported the
defect with this specific latch, the regularity of problems

gave constructive knowledge of the defect.”).)
Moreover, if the hatch cover was just open and not
defective, Plaintiff presented no evidence that Defendant
knew of the open hatch cover or that Plaintiff had actual
knowledge that the stevedore was exercising “obviously
improvident judgment” by failing to remedy the open and

unlatched hatch cover. Miller, 685 F. App’x at 757.

22

Plaintiff has failed to meet his burden to show that there
is a genuine issue of material fact as to Defendant’s duty
to intervene. Accordingly, Defendant is entitled to summary
judgment with respect to Plaintiff’s claim based on a breach
of the duty to intervene.
CONCLUSION

For the foregoing reasons, Defendant Maersk's Motion
for Summary Judgment (Doc. 46) is GRANTED. As a result,
Defendant Maersk’s Motion to Strike Undeclared Medical
Expert Testimony and Partial Motion for Summary Judgment
(Doc. 45) is DISMISSED AS MOOT. The Clerk of Court is
DIRECTED to close this case.

so oaDERED this 361-'“¢133/ cf npril 2019.

a/,W,,,/

WILLIAM T. MOORE, J
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

23

